Case 4:19-cv-00246-GKF-FHM Document 5 Filed in USDC ND/OK on 04/10/19 Page 1 of 3




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF OKLAHOMA

  JESSE WILLIAM HOLLAND )
                        )
      Petitioner,       )
                        )
  v.                    )               Case No. CIV-19-317-R
                        )
  HECTOR RIOS,          )
                        )
      Respondent.       )

                     REPORT AND RECOMMENDATION

        Petitioner, a state prisoner appearing pro se, seeks a writ of habeas

  corpus under 28 U.S.C. § 2254. See Doc. 1. United States District Judge David

  L. Russell has referred the matter to the undersigned Magistrate Judge for

  initial proceedings consistent with 28 U.S.C. § 636(b)(1)(B), (C). See Doc. 3.

        Under Rule 4 of the Rules Governing Section 2254 Cases, the

  undersigned has promptly examined the petition and, for the following

  reasons, recommends the transfer of this action to the United States District

  Court for the Northern District of Oklahoma.

  I.    Analysis.

        “Oklahoma is divided into three judicial districts . . . known as the

  Northern, Eastern, and Western Districts of Oklahoma.” 28 U.S.C. § 116. In

  this action, Petitioner challenges his conviction in the District Court of Tulsa

  County, Case No. CF-2016-5318. See Doc. 1, at 1-2. Tulsa County is located
Case 4:19-cv-00246-GKF-FHM Document 5 Filed in USDC ND/OK on 04/10/19 Page 2 of 3




  within the territorial jurisdiction of the Northern District of Oklahoma. See

  28 U.S.C. § 116(a). Petitioner is, however, currently confined in Comanche

  County’s Lawton Correctional Facility, see Doc. 1, at 1 & Att. 4, which is located

  within the territorial jurisdiction of the Western District of Oklahoma.1 See 28

  U.S.C. § 116(c).

        Under these circumstances, both federal district courts have jurisdiction

  to entertain this habeas corpus petition, see 28 U.S.C. § 2241(d), and this Court

  may, in its discretion and the interest of justice, “transfer the application to

  the other district court for hearing and determination.” Id.

        It has been the experience of the federal district courts in Oklahoma that

  justice is normally better served by the adjudication of the case in the district

  where the conviction was obtained, since that is where the trial court officials

  and records are located. Moreover, in the event of any hearing, trial counsel

  for the prosecution and for Petitioner as well as any necessary witnesses are

  more likely to be available in the district where the conviction was obtained.

  For these reasons, the federal district courts in Oklahoma have had a




  1     The undersigned judicially notices the location of Lawton, Oklahoma.
  See Fed. R. Evid. 201(b); see also United States v. Piggie, 622 F.2d 486, 488
  (10th Cir. 1980) (“Geography has long been peculiarly susceptible to judicial
  notice for the obvious reason that geographic locations are facts which are not
  generally controversial . . . .”).
                                         2
Case 4:19-cv-00246-GKF-FHM Document 5 Filed in USDC ND/OK on 04/10/19 Page 3 of 3




  longstanding policy favoring transferring habeas actions to the district of

  conviction.

  II.   Recommendation and notice of right to object.

        Based on these considerations, the undersigned recommends the

  transfer of this action to the United States District Court for the Northern

  District of Oklahoma for all further proceedings.

        The undersigned advises Petitioner that he may file an objection to this

  Report and Recommendation with the Clerk of Court by May 1, 2019. The

  undersigned further advises Petitioner that failure to timely object to this

  Report and Recommendation waives the right to appellate review of both

  factual and legal issues contained herein. See Moore v. United States, 950 F.

  2d 656, 659 (10th Cir. 1991).

        The undersigned directs the Clerk of Court to transmit a copy of this

  Report and Recommendation through electronic mail to the Attorney General

  of the State of Oklahoma at the following address: fhc.docket@oag.state.ok.us.

        This Report and Recommendation disposes of all issues and terminates

  the referral to the undersigned Magistrate Judge in the captioned matter.

        ENTERED this 10th day of April, 2019.




                                        3
